The appellants’ brief points out that the defendants Henry Pearce and Jules Mayer, who were formerly managing agents of the building in question, had no privity whatsoever therewith during the period here involved. The brief of the plaintiff admits that as to said defendants the action has been discontinued. The attorney for the plaintiff has submitted a stipulation discontinuing the action, so far as the plaintiff is concerned, against the defendants, Pearce and Mayer. Order unanimously modified by excluding from its provisions the defendants, Pearce and Mayer, and by reducing the total fine as to the remaining defendants to the sum of $250, and as so modified' affirmed, with $20 costs and disbursements. Settle order on notice. Present — Glennon, J. P., Dore, Cohn, Callahan and Shientag, JJ.